423 F.2d 1327
Cleveland Yancy JERNIGAN, Jr., et al., Plaintiffs-Appellants,v.LAY BARGE DELTA FIVE and Aquatic Contractors and Engineers,Inc., Defendants-Appellees.
No. 27789 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
Feb. 26, 1970.

Jerome Jones, Galveston, Tex., for appellants.
Bryan F. Williams, Jr., Galveston, Tex., Charles E. Lugenbuhl, Donald R. Abaunza, New Orleans, La., for Aquatic Contractors and Engineers, Inc., Lemle, Kelleher, Kohlmeyer, Matthews & Schumacher, New Orleans, La., Royston, Rayzor & Cook, Galveston, Tex., of counsel.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
We adopt as the opinion of this court the well reasoned opinion of the district court.1  Jernigan v. Lay Barge Delta Five, 296 F.Supp. 127 (S.D.Tex.1969).2


2
Affirmed.



1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir. 1969, 417 F.2d 526, Part I


2
 Underwater Services, Inc. v. Brown & Root Marine Operators, Inc., 376 F.2d 852 (5th Cir. 1967), is incorrectly cited as appearing at 376 F.2d 832, in the opinion of the district court as reported